 Case 2:15-cv-05228-VBF-JEM Document 165 Filed 06/05/20 Page 1 of 1 Page ID #:1606



 1

 2

 3

 4

 5

 6

 7

 8

 9                      UNITED STATES DISTRICT COURT
10                     CENTRAL DISTRICT OF CALIFORNIA
11
                                                )
12   PERRY C. BUTLER,                           )     Case No. CV 15-5228-VBF (JEM)
                                                )
13                              Plaintiff,      )
                                                )     ORDER ACCEPTING FINDINGS AND
14                v.                            )     RECOMMENDATIONS OF UNITED
                                                )     STATES MAGISTRATE JUDGE
15   COUNTY OF LOS ANGELES, et al.,             )
                                                )
16                              Defendant.      )
                                                )
17

18         Pursuant to 28 U.S.C. Section 636, the Court has reviewed the pleadings, the
19   records on file, and the Report and Recommendation of the United States Magistrate
20   Judge. No Objections to the Report and Recommendation have been filed within the time
21   allowed for Objections. The Court accepts the findings and recommendations of the
22   Magistrate Judge. IT IS ORDERED that: (1) Defendants’ Motion to Dismiss/Quash is
23   granted; and (2) Judgment shall be entered dismissing the action with prejudice.
24

25

26   Dated: June 5, 2020
27                                                     VALERIE BAKER FAIRBANK
                                                    UNITED STATES DISTRICT JUDGE
28
